In a proceeding pursuant to CPLR article 78, inter alia, to (1) annul appellants’ determination indefinitely suspending petitioner’s license to practice veterinary medicine at racetracks within the State under appellants’ control and (2) compel appellants to permit petitioner free access to the animals under his care at those racetracks, the appeal is from a judgment of the Supreme Court, Nassau County, dated November 4, 1977, which, inter alia, vacated and annulled his suspension. Judgment modified, on the law, by striking from the end of its decretal paragraph the following: "pending final determination of the charge against petitioner following an administrative hearing duly held for this purpose.” As so modified, judgment affirmed, with $50 costs and disbursements. Petitioner-respondent is a veterinarian duly licensed by the New York State Racing and Wagering Board to practice in and about the racetracks under its jurisdiction. His license was summarily suspended by the appellants. There is no indication in the record that the appellants have made any finding that the public health, safety or welfare imperatively required such emergency action as a suspension prior to a hearing. Nor did the order of summary suspension incorporate such a *902finding. Accordingly, the petition annulling the suspension was properly granted (see State Administrative Procedure Act, § 401, subd 3). Gulotta, P. J., Hopkins, Latham, Cohalan and Margett, JJ., concur.